DETAILED ACTION
	This Office Action is in response to an original application filed 04/18/2019.
	Claims 1-19 are pending.
	Claim 1 is the independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiwei Li et al. (hereinafter Li, “Understanding Neural Networks Through Representation Erasure,” 01/10/2017, arXiv, 18 pages).
Regarding independent claim 1, Li teaches:
A computer-implemented method for determining an influence of a component of an input on a prediction generated according to a machine learning model (at least Abstract; Section 1: Introduction [Wingdings font/0xE0] Li teaches a methodology to analyze and interpret decisions from a neural model by observing the effects on the model of erasing various parts of the representation, such as an input word-vector dimension, hidden units, or input words providing a way to conduct error analysis on neural models), the method comprising:
obtaining an input comprising observations, each observation including a corresponding value for one or more observable variables (at least Abstract; Section 1: Introduction; Section 3: Linking Word Vector Dimensions to Linguistic Features [Wingdings font/0xE0] Li teaches input in the form of word vectors having dimensions that incorporate linguistic features such as part of speech (POS), named entity class (NER), chunking, prefix, suffix, word-shape and word-frequency);
Note: examples of “input(s)” [Wingdings font/0xE0] sentence(s) or phrase(s); examples of “observation(s)” [Wingdings font/0xE0] word(s) in sentence(s) or phrase(s); example(s) of “component(s)” [Wingdings font/0xE0] one or more words (observation(s)).

dividing the input into components, each component comprising a subset of the observations (at least Abstract; Section 1: Introduction [Wingdings font/0xE0] Li teaches input(s) comprising word-vector dimensions, input words or phrases, and intermediate hidden units);
obtaining a measure of confidence in a first prediction, the first prediction being generated through inputting the input into the machine learning model (at least Abstract; Section 1: Introduction; Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 3.1: Visualization Model [Wingdings font/0xE0] Li teaches a process where initially (e.g. a first prediction S(e, c))), a training example e with gold-standard label c, with Le denoting the index of the tag for e the log-likelihood assigned by model M (M being a trained neural model) is S(e, c) = - log P(Le = c) (e.g. a measure of confidence in predicted label for e));
for each component: forming an adjusted input by adjusting, within the input, the subset of the observations corresponding to the component (at least Abstract; Section 1: Introduction; Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 3.1: Visualization Model [Wingdings font/0xE0] Li teaches a repetition of the process where S(e, c) was initially determined by calculating S(e, c, -d); S(e, c, -d) denoting the log-likelihood of the correct label for e according to trained neural model M if dimension d is erased; that is, its value is set to zero). In other words, Li teaches feeding into the model a training example e where a dimension has been zeroed out (e.g. an adjusted input));
obtaining a measure of confidence in a second prediction, the second prediction being generated through inputting the adjusted input into the machine learning model (at least Abstract; Section 1: Introduction; Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 3.1: Visualization Model [Wingdings font/0xE0] Li teaches a process where a (e.g. a second prediction S(e, c, -d)); is made where the log-likelihood assigned by model M (M being a trained neural model) is S(e, c) = - log P(Le = c) (e.g. a measure of confidence in predicted label for e) and
determining the influence of the component on the first prediction by calculating a difference between the measure of confidence in the first prediction and the measure of confidence in the second prediction (at least Abstract; Section 1: Introduction; Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 3.1: Visualization Model [Wingdings font/0xE0] Li teaches the calculation of the importance of dimension d (denoted by I(d)) by determining the relative difference between S(e, c) and S(e, c, -d)); and
outputting an indication of the influence of one or more of the components (at least Section 3.1, Figures 1, 2 [Wingdings font/0xE0] Li teaches the generation of comparison Heatmaps of word vector dimension importance I(d) for different training strategies and word vectors).

Regarding dependent claim 2, Li teaches:
the difference in the measure of confidence in the first prediction and the measure of confidence in the second prediction is a difference relative to the measure of confidence in the first prediction (at least Abstract; Section 1: Introduction; Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 3.1: Visualization Model; Section 3.2: Tasks and Training [Wingdings font/0xE0] Li teaches the calculation of the importance of dimension d (denoted by I(d)) by determining the relative difference between S(e, c) and S(e, c, -d)).







Regarding dependent claim 3, Li teaches:
the machine learning model is a classifier and the measure of confidence in the first prediction is a confidence score for a classification of the input and the measure of confidence in the second prediction is a confidence score for a classification of the adjusted input (at least Abstract; Section 1: Introduction; Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 3.1: Visualization Model [Wingdings font/0xE0] Li teaches a trained neural model M. The model M is predicting the correct label for training example e. That is, the model described by Li is performing classification, where S(e, c) represents the log-likelihood of a correct label for training example e and S(e, c, -d) represents the log-likelihood of a correct label for training example e when dimension d is erased); or
the measure of confidence in the first prediction is an error in the first prediction and the measure of confidence in the second prediction is an error in the second prediction; or the first prediction is a first action and the second prediction is a second action and the measure of confidence in the first prediction is a reward for a first action and the measure of confidence in the second prediction is a reward for the second action.

Regarding dependent claim 4, Li teaches:
Note: this claim may not be further limiting as it appears to recite limitations already present in claim 1.

obtaining a measure of confidence in a first prediction comprises inputting the input into the machine learning model to determine the first prediction and determining the measure of confidence in the first prediction (at least Abstract; Section 1: Introduction; Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 3.1: Visualization Model [Wingdings font/0xE0] Li teaches a process where initially (e.g. a first prediction S(e, c))), a training example e with gold-standard label c, with Le denoting the index of the tag for e the log-likelihood assigned by model M (M being a trained neural model) is S(e, c) = - log P(Le = c) (e.g. a measure of confidence in predicted label for e)).

Regarding dependent claim 5, Li teaches:
Note: this claim may not be further limiting as it appears to recite limitations already present in claim 1.

obtaining a measure of confidence in the second prediction comprises inputting the adjusted input into the machine learning model to determine the second prediction and determining the measure of confidence in the second prediction (at least Abstract; Section 1: Introduction; Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 3.1: Visualization Model [Wingdings font/0xE0] Li teaches a process where a (e.g. a second prediction S(e, c, -d)); is made where the log-likelihood assigned by model M (M being a trained neural model) is S(e, c) = - log P(Le = c) (e.g. a measure of confidence in predicted label for e).

Regarding dependent claim 6, Li teaches:
obtaining a measure of confidence in the first prediction comprises: sending the input to an external system configured to input the input into the machine learning model to determine the first prediction and determine the measure of confidence in the first prediction; and receiving the measure of confidence in the first prediction from the external system (at least Abstract; Section 1: Introduction; Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 3.1: Visualization Model [Wingdings font/0xE0] Li teaches a process where initially (e.g. a first prediction S(e, c))), a training example e with gold-standard label c, with Le denoting the index of the tag for e the log-likelihood assigned by model M (M being a trained neural model) is S(e, c) = - log P(Le = c) (e.g. a measure of confidence in predicted label for e)).
Li does not explicitly recite whether its trained neural model M resides on an “external system” or any specific “system” per se. However, the Examiner interprets Li as teaching this claim. Further, the Specification does not appear to provide any explicit evidence that the model operating on a “local” versus “external” system makes any significant difference.

Regarding dependent claim 7, Li teaches:
obtaining a measure of confidence in the second prediction comprises: sending the adjusted input to an external system configured to input the adjusted input into the machine learning model to determine the second prediction and determine the measure of confidence in the second prediction; and receiving the measure of confidence in the second prediction from the external system (at least Abstract; Section 1: Introduction; Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 3.1: Visualization Model [Wingdings font/0xE0] Li teaches a process where a (e.g. a second prediction S(e, c, -d)); is made where the log-likelihood assigned by model M (M being a trained neural model) is S(e, c) = - log P(Le = c) (e.g. a measure of confidence in predicted label for e).
Li does not explicitly recite whether its trained neural model M resides on an “external system” or any specific “system” per se. However, the Examiner interprets Li as teaching this claim. Further, the Specification does not appear to provide any explicit evidence that the model operating on a “local” versus “external” system makes any significant difference.

Regarding dependent claim 8, Li teaches:
Note: examples of “input(s)” [Wingdings font/0xE0] sentence(s) or phrase(s); examples of “observation(s)” [Wingdings font/0xE0] word(s) in sentence(s) or phrase(s); example(s) of “component(s)” [Wingdings font/0xE0] one or more words (observation(s)).

the input comprises a set of words, with each observation representing a corresponding word; and each component comprises a corresponding group of one or more words (at least Abstract; Section 1: Introduction [Wingdings font/0xE0] Li teaches input(s) comprising word-vector dimensions, input words or phrases, and intermediate hidden units).

Regarding dependent claim 9, Li teaches:
the input is divided into components based on a semantic and/or syntactic classification of each word (at least Abstract; Section 1: Introduction; Section 3: Linking Word Vector Dimensions to Linguistic Features [Wingdings font/0xE0] Li teaches input(s) comprising word-vector dimensions, input words or phrases, and intermediate hidden units. Further, Li teaches that the proposed framework offers interpretable explanations for various aspects of neural models: (1) how a neural model picks word-vector dimensions for linguistic feature classification (e.g. parts of speech, named entity recognition, chunking, etc.); (2) how neural models select and filter important words, phrases and sentences in sentiment analysis). 




Regarding dependent claim 10, Li teaches:
each component comprises a group of one or more words having a corresponding semantic and/or syntactic classification (at least Abstract; Section 1: Introduction; Section 3: Linking Word Vector Dimensions to Linguistic Features [Wingdings font/0xE0] Li teaches input(s) comprising word-vector dimensions, input words or phrases, and intermediate hidden units. Further, Li teaches that the proposed framework offers interpretable explanations for various aspects of neural models: (1) how a neural model picks word-vector dimensions for linguistic feature classification (e.g. parts of speech, named entity recognition, chunking, etc.); (2) how neural models select and filter important words, phrases and sentences in sentiment analysis).

Regarding dependent claim11, Li teaches:
dividing the input into components comprises one or more of:
identifying one or more words within the input and assigning each word to a corresponding component (at least Abstract; Section 1: Introduction; Section 3: Linking Word Vector Dimensions to Linguistic Features [Wingdings font/0xE0] Li teaches input(s) comprising word-vector dimensions, input words or phrases, and intermediate hidden units. Further, Li teaches that the proposed framework offers interpretable explanations for various aspects of neural models: (1) how a neural model picks word-vector dimensions for linguistic feature classification (e.g. parts of speech, named entity recognition, chunking, etc.); (2) how neural models select and filter important words, phrases and sentences in sentiment analysis).
identifying one or more noun phrases within the input and assigning each noun phrase to a corresponding component; identifying one or more grammatical relations within the input and assigning each grammatical relation to a corresponding component; and identifying one or more named entities within the input and assigning the each named entity to a corresponding component.

Regarding dependent claim 12, Li teaches:
Notes: the term “predefined” is found at page 7, lines 9-17 of the Specification and refers to identifying one or more words (in the input?) having one or more “predefined” semantic and/or syntactic classifications (e.g., one or more of noun, verb, adjective, adverb, negative, determiner, question word and auxiliary verb). However, what precisely is meant by the term is unclear. Further, the term “identifying” is unclear. Does it imply labeling or tagging word(s) as to what they are in the input (e.g. noun, verb, adjective, adverb, … etc.)?

identifying one or more words comprises identifying one or more words having one of one or more predefined semantic and/or syntactic classifications (at least Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 7: Appendix; Section 7.1: Dataset Statistics and Training Accuracy for Feature Classification in Section 3 [Wingdings font/0xE0] Li teaches that it is known that vector representations (e.g., of words) encode aspects of features such as part-of-speech tags and syntactic features. Li further teaches that to better understand how said features may be represented, we study how neural models extract information from word vector dimensions and [make] specific classification decisions for widely used linguistic features: part of speech (POS)(see Section 7.1 for definition), named entity class (NER)(see Section 7.1 for definition), chunking(see section 7.1 for definition), prefix, suffix(see Section 7.1 for definition), word shape(see Section 7.1 for definition) and word frequency(see Section 7.1 for definition). In other words, Li implies that words having one of one or more predefined semantic and/or syntactic classifications are identified and are associated with word vector dimensions).

Regarding dependent claim 13, Li teaches:
the one or more predefined semantic and/or syntactic classifications comprise one or more of noun, verb, adjective, adverb, negative, determiner, question word and auxiliary verb (at least Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 7: Appendix; Section 7.1: Dataset Statistics and Training Accuracy for Feature Classification in Section 3 [Wingdings font/0xE0] Li teaches that it is known that vector representations (e.g., of words) encode aspects of features such as part-of-speech tags and syntactic features. Li further teaches that to better understand how said features may be represented, we study how neural models extract information from word vector dimensions and [make] specific classification decisions for widely used linguistic features: part of speech (POS)(see Section 7.1 for definition), named entity class (NER)(see Section 7.1 for definition), chunking(see section 7.1 for definition), prefix, suffix(see Section 7.1 for definition), word shape(see Section 7.1 for definition) and word frequency(see Section 7.1 for definition). In other words, Li implies that one or more of noun, verb, adjective, adverb, negative, determiner, question word and auxiliary verb are associated with word vector dimensions as all are generally considered parts of speech).





Regarding dependent claim 14, Li teaches:
Note: the term “entities” lacks antecedent basis as it depends from claim 11 which recites “named entities”. Please amend accordingly.

identifying one or more [named] entities comprises identifying one of more groups of one or more words referring to a corresponding [named] entity (at least Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 7: Appendix; Section 7.1: Dataset Statistics and Training Accuracy for Feature Classification in Section 3 [Wingdings font/0xE0] Li teaches that it is known that vector representations (e.g., of words) encode aspects of features such as part-of-speech tags and syntactic features. Li further teaches that to better understand how said features may be represented, we study how neural models extract information from word vector dimensions and [make] specific classification decisions for widely used linguistic features: part of speech (POS)(see Section 7.1 for definition), named entity class (NER)(see Section 7.1 for definition), chunking(see section 7.1 for definition), prefix, suffix(see Section 7.1 for definition), word shape(see Section 7.1 for definition) and word frequency(see Section 7.1 for definition). In other words, Li implies that identifying one of more groups of one or more words referring to a corresponding [named] entity are associated with word vector dimensions).

Regarding dependent claim 15, Li teaches:
Note: the term “entities” lacks antecedent basis as it ultimately depends from claim 11 which recites “named entities”. Please amend accordingly. Further, this claim appears to define that which is already well-known as defining the term “named entities”.

the corresponding [named] entity comprises one or more of a location, person, organization, value of currency, percentage, date or time (at least Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 7: Appendix; Section 7.1: Dataset Statistics and Training Accuracy for Feature Classification in Section 3 [Wingdings font/0xE0] Li teaches that it is known that vector representations (e.g., of words) encode aspects of features such as part-of-speech tags and syntactic features. Li further teaches that to better understand how said features may be represented, we study how neural models extract information from word vector dimensions and [make] specific classification decisions for widely used linguistic features: part of speech (POS)(see Section 7.1 for definition), named entity class (NER)(see Section 7.1 for definition), chunking(see section 7.1 for definition), prefix, suffix(see Section 7.1 for definition), word shape(see Section 7.1 for definition) and word frequency(see Section 7.1 for definition). In other words, Li implies that one or more of a location, person, organization, value of currency, percentage, date or time are associated with word vector dimensions).

Regarding dependent claim 16, Li teaches:
a noun phrase is a phrase having a noun or pronoun at its head (at least Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 7: Appendix; Section 7.1: Dataset Statistics and Training Accuracy for Feature Classification in Section 3 [Wingdings font/0xE0] Li teaches that it is known that vector representations (e.g., of words) encode aspects of features such as part-of-speech tags and syntactic features. Li further teaches that to better understand how said features may be represented, we study how neural models extract information from word vector dimensions and [make] specific classification decisions for widely used linguistic features: part of speech (POS)(see Section 7.1 for definition), named entity class (NER)(see Section 7.1 for definition), chunking(see section 7.1 for definition), prefix, suffix(see Section 7.1 for definition), word shape(see Section 7.1 for definition) and word frequency(see Section 7.1 for definition). In other words, Li implies that various parts of speech such as noun phrases are associated with word vector dimensions)

Regarding dependent claim 17, Li teaches:
Note: the phrase “a grammatical relation” may lack antecedent basis as claim 11 recites “one or more grammatical relations”. Please amend accordingly.

a grammatical relation is a pair of words linked by a corresponding syntactic dependency (at least Section 3: Linking Word Vector Dimensions to Linguistic Features; Section 7: Appendix; Section 7.1: Dataset Statistics and Training Accuracy for Feature Classification in Section 3 [Wingdings font/0xE0] Li teaches that it is known that vector representations (e.g., of words) encode aspects of features such as part-of-speech tags and syntactic features. Li further teaches that to better understand how said features may be represented, we study how neural models extract information from word vector dimensions and [make] specific classification decisions for widely used linguistic features: part of speech (POS)(see Section 7.1 for definition), named entity class (NER)(see Section 7.1 for definition), chunking(see section 7.1 for definition), prefix, suffix(see Section 7.1 for definition), word shape(see Section 7.1 for definition) and word frequency(see Section 7.1 for definition). In other words, Li implies that grammatical relations are associated with word vector dimensions)






Regarding dependent claim 18, Li teaches:
A computing system comprising one or more processors configured to perform the method of claim 1. (see rejection for independent claim 1)

Regarding dependent claim 19, Li teaches:
A non-transitory computer readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 1. (see rejection for independent claim 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
05/18/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177